                   FUNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                    CASE NO: 2:20-cr-114-JES-MRM

CASEY DAVID CROWTHER


                          OPINION AND ORDER

      This matter comes before the Court on defendant Casey David

Crowther’s    Renewed   Motion   for     Judgment   of   Acquittal   or

Alternatively for a New Trial (Doc. #140) filed on April 9, 2021.

The government filed a Response in Opposition (Doc. #146) on April

23, 2021.    For the reasons set forth below, the motion is denied.

                                  I.

      Defendant seeks a post-verdict judgment of acquittal pursuant

to Rule 29(c) of the Federal Rules of Criminal Procedure.            In

considering a motion for entry of a judgment of acquittal, the

Court

      must view the evidence in the light most favorable to
      the government, and determine whether a reasonable jury
      could have found the defendant guilty beyond a
      reasonable doubt. The prosecution need not rebut all
      reasonable hypotheses other than guilt. The jury is free
      to choose between or among the conclusions to be drawn
      from the evidence presented at trial, and the district
      court must accept all reasonable inferences and
      credibility determinations made by the jury.

United States v. Miranda, 425 F.3d 953, 959 (11th Cir. 2005)

(citation omitted).     A jury’s verdict may not be overturned “if
any reasonable construction of the evidence would have allowed the

jury to find the defendant guilty beyond a reasonable doubt.”

United States v. Estepa, 998 F.3d 898, 2021 WL 2098930, *7 (11th

Cir. 2021) (quoting United States v. Capers, 708 F.3d 1286, 1297

(11th Cir. 2013)).

       Following a jury trial, defendant was convicted of one count

of bank fraud in violation of 18 U.S.C. § 1344, one count of making

a false statement to a lending institution in violation of 18

U.S.C. § 1014, and two counts of conducting illegal monetary

transactions in violation of 18 U.S.C. § 1957.   The charges relate

to defendant’s applying for and receiving a federally guaranteed

bank loan under the Paycheck Protection Program (PPP) of the

Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub.

L. No. 116-136, 134 Stat. 281 (2020), and his subsequent wire

transfers for non-business expenditures.

       Defendant now raises several arguments as to why a judgment

of acquittal should be granted (Doc. #140, pp. 1-2), the majority

of which involve the CARES Act.     Defendant argues for acquittal

on all four counts because (1) he and his company complied with

the requirements of the CARES Act, (2) the CARES Act and the

related interpreting rules are ambiguous, and therefore the rule

of lenity applies, and (3) the ambiguity means defendant could not

knowingly engage in criminal conduct.   (Doc. #140, pp. 14-21, 27-

28.)    Similarly, defendant argues that the bank fraud and false



                                - 2 -
statement convictions should be overturned because the ambiguous

and confusing nature of the CARES Act and related requirements

dictate that the government cannot prove the falsity of defendant’s

representations.   (Id. p. 21-24.)

     None of these arguments are persuasive.          Defendant was not

charged with violating the CARES Act.       The four offenses relate

to defendant’s misrepresentations to secure a loan, and then the

use of the loan proceeds for various monetary transactions.       While

the CARES Act and PPP were obviously relevant to the facts of the

case, defendant’s reliance on them for acquittal is misplaced.

     Defendant also argues criminal liability is precluded by the

Eleventh Circuit’s decision in United States v. Takhalov, 827 F.3d

1307 (11th Cir. 2016).   (Doc. #140, pp. 24-26.)       In Takhalov, the

Eleventh Circuit held that “[a] jury cannot convict a defendant of

wire fraud . . . based on ‘misrepresentations amounting only to a

deceit.’”   Id. at 1314 (quoting United States v. Shellef, 507 F.3d

82, 108 (2d Cir. 2007)).   The bank fraud pattern jury instruction

incorporates   this   principle      and   includes     the   following

instruction:

     To act with “intent to defraud” means to act knowingly
     and with the specific intent to use false or fraudulent
     pretenses, representations, or promises to cause loss or
     injury. Proving intent to deceive alone, without the
     intent to cause loss or injury, is not sufficient to
     prove intent to defraud.

Eleventh Circuit Pattern Jury Instruction O52.




                               - 3 -
       Defendant argues that Takhalov precludes liability in this

case because (1) he gave the bank exactly what it bargained for,

i.e., a promissory note on a performing loan for which the first

payment has not yet come due, and (2) the bank does not consider

itself a victim.     (Doc. #140, p. 25.)          According to defendant, his

“actions can only be characterized as merely deceitful but not

fraudulent.”    (Id. pp. 25-26.)          The Court disagrees.

       Takhalov makes clear that a defendant does not intend to

defraud a victim unless he intends to harm the victim, which the

court defines as “to obtain, by deceptive means, something to which

[the defendant] is not entitled.”                Takhalov, 827 F.3d at 1313

(quoting United States v. Bradley, 644 F.3d 1213, 1240 (11th Cir.

2011)).     As the government argues in response (Doc. #146, pp. 17-

18), evidence was presented at trial that defendant used false and

fraudulent representations to obtain a low interest loan from the

bank   he   otherwise     would    not    have   been    able   to   obtain,    that

defendant    used   the    loan    for    personal      expenditures,    and    that

defendant    attempted     to     hide    his    actions.       Thus,   there    was

sufficient evidence from which a jury could find defendant acted

with intent to defraud.           See Bradley, 644 F.3d at 1239 (“A jury

may infer an intent to defraud from the defendant’s conduct.”);

see also Estepa, 998 F.3d 898, 2021 WL 2098930, *10-11 (finding

jury could conclude defendants had requisite intent to defraud

where, viewing the evidence in the light most favorable to the



                                         - 4 -
government, the defendants “engaged in a pervasive pattern of

deceit before, during, and after” their misrepresentations).   The

fact that the bank may not consider itself a victim or has not

suffered a financial loss is not dispositive.    See Estepa, 998

F.3d 898, 2021 WL 2098930, *9; United States v. Maxwell, 579 F.3d

1282, 1302 (11th Cir. 2009).

     Finally, defendant argues the evidence was insufficient to

prove a prima facie case for the two illegal monetary transaction

counts (Doc. #140, pp. 26-27), which in this case required proof

beyond a reasonable doubt of the following five elements:

      (1) the defendant knowingly engaged or attempted to engage
          in a monetary transaction;

      (2) the defendant knew the transaction involved property or
          funds that were the proceeds of some criminal activity;

      (3) the property had a value or more than $10,000;

      (4) the property was in fact proceeds of bank fraud as
          alleged in the indictment; and

      (5) the transaction took place in the United States.

(Doc. #126, p. 17.)     Defendant argues there was insufficient

evidence of the second and fourth elements because (1) the bank

did not rely on the purpose of defendant’s wire transfers and (2)

there was no legal requirement that defendant’s company use the

loan proceeds solely for PPP-related purposes.   (Doc. #140, pp.

26-27.)   The Court disagrees.




                                 - 5 -
       Evidence was presented at trial from which a reasonable jury

could find defendant engaged in bank fraud when he obtained the

loan in question.      Defendant instructed the bank to deposit the

funds in a separate account, and then requested the bank make wire

transfers from that account.         Defendant also misrepresented the

purposes of the wire transfers to suggest they were business-

related expenditures.       Accordingly, the jury could reasonably find

that the funds used in the wire transfers were the proceeds of

bank fraud and that defendant knew it.        Thus, there was sufficient

evidence to prove the two disputed elements.

       Having applied the aforementioned legal principles to the

evidence   presented   in    this   case,   the    Court   finds   that   the

government met its burden as to all of the elements of each count.

A reasonable jury could have found defendant guilty beyond a

reasonable doubt as to the four offenses, and therefore the Court

denies defendant’s request for judgment of acquittal.

                                     II.

       As an alternative to judgment of acquittal, defendant argues

a new trial should be granted in the interest of justice under

Federal Rule of Criminal Procedure 33.            (Doc. #140, pp. 14, 28-

29.)     “Upon the defendant’s motion, the court may vacate any

judgment and grant a new trial if the interest of justice so

requires.”    Fed. R. Crim. P. 33(a).       Unlike a Rule 29 motion, Rule

33 allows the district court to weigh the evidence and consider



                                    - 6 -
the credibility of witnesses, although to grant such a motion

“[t]he evidence must preponderate heavily against the verdict,

such that it would be a miscarriage of justice to let the verdict

stand.”   Butcher v. United States, 368 F.3d 1290, 1297 (11th Cir.

2004).

     Defendant seeks a new trial due to the following alleged

errors: (1) the admission of the government’s summary witness’

exhibits, and (2) the admission of evidence related to thirty-nine

apparently fake employees of defendant’s company.          (Doc. #140, pp.

28-29.)   The Court finds neither ground sufficient to merit relief

under Rule 33.

     Regarding the summary witness issue, defendant argues the

summary exhibits were incomplete, as admitted by the government’s

witness during cross-examination, and therefore were not accurate.

(Id. p. 28.)      However, this is a mischaracterization of the

testimony.    The government witness admitted that she did not

include information regarding a specific account in her summary

prior to a certain date, but she did not testify that the summary

was inaccurate.    (Doc. #132, pp. 17-18.)        Furthermore, as the

government notes in its response (Doc. #146, p. 21), the complete

account   information   was   provided   separately   as    an   individual

exhibit (Doc. #136-116, pp. 1297-1369).        Accordingly, the Court

rejects defendant’s argument for new trial on this basis.




                                 - 7 -
     As to the admission of evidence relating to the purportedly

fake employees, the Court denied a pretrial motion in limine to

exclude   the    evidence,   finding     it   provided   intrinsic   evidence

relevant to the charges and was not unduly prejudicial.                  (Doc.

#101, p. 3.)     While defendant again argues otherwise in his motion,

he raises no new argument to convince the Court admission of the

evidence was erroneous.        The fake employee evidence supported the

government’s theory that defendant engaged in a scheme to defraud

the bank and acted with intent to do so, and therefore was

relevant.       The Court disagrees that its admission was unduly

prejudicial, and therefore denies defendant’s argument for new

trial.

     The undersigned presided over the trial in this case and has

reviewed the trial transcripts (Docs. #129-34, 141-44).              The Court

finds that defendant has not established a basis for a new trial.

     Accordingly, it is hereby

     ORDERED:

     Defendant’s     Renewed    Motion    for   Judgment   of   Acquittal    or

Alternatively for a New Trial (Doc. #140) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this                23rd      day

of June, 2021.




                                    - 8 -
Copies:
Counsel of Record




                    - 9 -
